Per Curiam.

Under the provisions of the policy there was no coverage for an assault committed by or at the direction of the insured. The assault was committed by the manager and president of the corporation acting in the line of his duty and in the interests of the corporation. The corporation is consequently liable for the assault. (McLoughlin v. New York Edison Co., 252 N. Y. 202.) The assault therefore may not be considered an accident within the meaning of clause 3 of the policy.
The judgment should be reversed, with costs and complaint dismissed, with costs.
Hammer, McLaughlin and Eder, JJ., concur.
Judgment reversed, etc.